UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC (Exact name of registrant as specified in its charter) Florida 83-0245581 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 2alkenburg Road Tampa, Florida 33619 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of December 10, 2012, the aggregate market value of the voting stock held by non-affiliates of the Company was $146,190 which excludes voting stock held by directors, executive officers and holders of 5percent or more of the voting power of the Company’s common stock (without conceding that such persons are “affiliates” of the Company for purposes of federal securities laws). The Company has no outstanding non-voting common equity. As of December 10, 2012, the Company had 3,011,089,049 shares of Common Stock issued and outstanding and 2,000,000,000 shares of Preferred Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE There are no documents incorporated by reference BULOVA TECHNOLOGIES GROUP, INC. FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page PART I Item1. Business 3 Item 1A. Risk Factors 3 Item2. Properties 6 Item3. Legal Proceedings 6 Item4. Mine Safety Disclosures 6 PART II Item5. Market for Registrant’s Common Equity and Related Stockholder Matters 7 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item8. Consolidated Financial Statements 10 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 34 Item9A. Controls and Procedures 34 PART III Item10. Directors, Executive Officers and Corporate Governance of the Registrant 34 Item11. Executive Compensation 35 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item13. Certain Relationships and Related Transactions and Director Independence 37 Item14. Principal Accountant Fees and Services 38 PART IV Item15. Exhibits and Financial Statement Schedules 39 Signatures 39 EX-31.1 Rule 13a-14(a) Certification of President and Principal Executive Officer EX-31.2 Rule 13a-14(a) Certification of Treasurer and Principal Financial Officer EX-32.1 Certification of President and Principal Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 EX-32.2 Certification of Treasurer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 PART I FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, Item1 . Business Bulova Technologies Group, Inc. ("BLVT" or the "Company") was originally incorporated in Wyoming in 1979 as “Tyrex Oil Company”.During 2007, the Company divested itself of all assets and previous operations.During 2008, the Company filed for domestication to the State of Florida, and changed its name to Bulova Technologies Group, Inc. and changed its fiscal year from June 30 to September 30.On January 1, 2009 the Company acquired the stock of 3Si Holdings, Inc. (“3Si”) a private company that was under common control and began operations in Florida. The Company operates as a government contractor in the United States. Headquarter facilities are in Tampa, Florida and its operating facilities were located in Mayo, Florida until the sale of substantially all of the assets of Bulova Technologies Ordnance Systems LLC in October 2012, which included the facilities in Mayo. BT Manufacturing Company LLC – prior to discontinuance, its operations were located in Melbourne, Florida,where it assembled a wide range of printed circuit boards, including single sided through 14 layers, through-hole, surface mount and mixed.It manufactured cable assemblies and complete systems and offered value-add services such as direct-ship to end customers, depot repair and design assistance.In June 2010, the Company determined to dispose of BT Manufacturing Company LLC, and as such has accounted for this business segment as a discontinued operation.Final settlement and disposition of this segment was accomplished during the quarter ended March 31, 2011. Bulova Technologies Ordnance Systems LLC. – located on 261 acres in Mayo, Florida is a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators.Bulova Technologies Ordnance Systems LLC is registered with the United States Department of State Directorate of Defense Trade Controls (DDTC).It produces a variety of pyrotechnic devices, ammunition and other energetic materials for the U. S. Government and other allied governments throughout the world.In October 2012, the Company sold substantially all of the assets of this subsidiary to an unrelated party. Bulova Technologies (Europe) LLC– located in the Company’s corporate headquarters in Tampa, Florida, this subsidiary was originally formed to administer an acquisition contract that Bulova Technologies Ordnance Systems LLC was awarded from the U.S. Department of Defense in January 2009.The Company has since changed the name to Bulova Technologies (Europe) LLC.Together with its European partner, Tri Gas & Oil, S.A., it has developed a Mortar Exchange program to serve the needs of NATO member and allied countries.It leases an office space in Frankfurt, Germany to facilitate this program. Segments Commencing with the Company’s acquisition of 3Si Holdings, Inc. in January of 2009, the Company operated in two business segments, government contracting and contract manufacturing.With the Company’s disposal of BT Manufacturing Company LLC, the Company is no longer operating more than one business segment as all efforts of the Company are now focused on Department of Defense contracting Item 1A. Risk Factors You should carefully consider the following risk factors and other information contained or incorporated by reference in this Form 10-K, including “Part II — Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Any of these risks could materially adversely affect our business and our financial condition, results of operations and cash flows, which could in turn materially adversely affect the price of our common stock. Our contracts (revenue arrangements) with U.S. Government customers entail certain risks. A decline in or a redirection of the U.S. defense budget could result in a material decrease in our sales, earnings and cash flows. Our government contracts are primarily dependent upon the U.S. defense budget. We, as well as other defense contractors, have benefited from increased overall Department of Defense (DoD) spending over recent years, including supplemental appropriations for military operations in Iraq, Afghanistan and the Global War on Terror (GWOT).However, future DoD budgets could be negatively affected by several factors, including events we cannot foresee, U.S. Government budget deficits, current or future economic conditions, new administration priorities, U.S. national security strategies, a change in spending priorities, the cost of sustaining U.S. military and related security operations in Iraq and Afghanistan and other locales around the world where U.S. military support may be pivotal, and other related exigencies and contingencies. While we are unable to predict the impact and outcome of these uncertainties, the effect of changes in these DoD imperatives could cause the DoD budget to remain unchanged or to decline (or even to increase). A significant decline in or redirection of U.S. military expenditures in the future could result in a decrease to our sales, earnings and cash flows. The loss or significant reduction in government funding of a large program in which we participate could also result in a decrease in our future sales, earnings and cash flows. U.S. Government contracts are also conditioned upon continuing approval by Congress of the amount of necessary spending. 3 Congress usually appropriates funds for a given program on a September 30 fiscal year basis, even though contract periods of performance may extend over many years. Consequently, at the beginning of a major program, the contract is usually partially funded, and additional monies are normally committed to the contract by the procuring agency only as appropriations are made by Congress for future fiscal years. Given the potential for uncertainty in the DoD fiscal process as we begin a new political era in the United States, and given the dangerous and volatile global condition in which the U.S. is a primary stabilizing force, our approach to future business planning will include our best assessments and judgments on how to account for change and adapt to new conditions and circumstances. We rely predominantly on sales to U.S. Government entities, and the loss of a significant number of our contracts would have a material adverse effect on our results of operations and cash flows. Our sales are predominantly derived from contracts (revenue arrangements) with agencies of, and prime system contractors to, the U.S. Government. The loss of all or a substantial portion of our sales to the U.S. Government would have a material adverse effect on our results of operations and cash flows. A substantial majority of our total sales are for products and services under contracts with various agencies and procurement offices of the DoD or with prime contractors to the DoD. Although these various agencies, procurement offices and prime contractors are subject to common budgetary pressures and other factors, our customers exercise independent purchasing decisions. Because of this concentration of contracts, if a significant number of our DoD contracts and subcontracts are simultaneously delayed or cancelled for budgetary, performance or other reasons, it would have a material adverse effect on our results of operations and cash flows. In addition to contract cancellations and declines in agency budgets, our backlog and future financial results may be adversely affected by: ● curtailment of the U.S. Government’s use of technology or other services and products providers, including curtailment due to government budget reductions and related fiscal matters; ● developments in Iraq, Afghanistan or other geopolitical developments that affect demand for our products and services; ● our ability to hire and retain personnel to meet increasing demand for our services; and ● technological developments that impact purchasing decisions or our competitive position. Our government contracts contain unfavorable termination provisions and are subject to audit and modification. If a termination right is exercised by the government, it could have a material adverse effect on our business, financial condition and results of operations. Companies engaged primarily in supplying defense-related equipment and services to U.S. Government agencies are subject to certain business risks peculiar to the defense industry. These risks include the ability of the U.S. Government to unilaterally: ● suspend us from receiving new contracts pending resolution of alleged violations of procurement laws or regulations; ● terminate existing contracts; ● reduce the value of existing contracts; ● audit our contract-related costs and fees, including allocated indirect costs; and ● control and potentially prohibit the export of our products. All of our U.S. Government contracts can be terminated by the U.S. Government either for its convenience or if we default by failing to perform under the contract. Termination for convenience provisions provide only for our recovery of costs incurred or committed settlement expenses and profit on the work completed prior to termination. Termination for default provisions provide for the contractor to be liable for excess costs incurred by the U.S. Government in procuring undelivered items from another source. Our contracts with foreign governments generally contain similar provisions relating to termination at the convenience of the customer. U.S. Government agencies, including the Defense Contract Audit Agency and various agency Inspectors General routinely audit and investigate costs and performance on contracts, as well as accounting and general business practices of contractors. Based on the results of such audits, the U.S. Government may adjust contract related costs and fees, including allocated indirect costs. In addition, under U.S. Government purchasing regulations, some costs, including most financing costs, portions of research and development costs, and certain marketing expenses may not be reimbursable under U.S. Government contracts. We may not be able to win competitively awarded contracts or receive required licenses to export our products, which would have a material adverse effect on our business, financial condition, results of operations and future prospects. 4 Our government contracts are subject to competitive bidding. We obtain many of our U.S. Government contracts through a competitive bidding process. We may not be able to continue to win competitively awarded contracts. In addition, awarded contracts may not generate sales sufficient to result in our profitability.We are also subject to risks associated with the following: ● the frequent need to bid on programs in advance of the completion of their design, which may result in unforeseen technological difficulties and/or cost overruns; ● the substantial time, effort and experience required to prepare bids and proposals for competitively awarded contracts that may not be awarded to us; ● design complexity and rapid technological obsolescence; and ● the constant need for design improvement. In addition to these U.S. Government contract risks, we are required to obtain licenses from U.S. Government agencies to export many of our products and systems. Additionally, we are not permitted to export some of our products to certain countries. Failure to receive required licenses would eliminate our ability to sell our products outside the United States. We are subject to the risks of current and future legal proceedings, which could have a material adverse effect on our business, financial condition, results of operations and future prospects. At any given time, we are a defendant in various material legal proceedings and litigation matters arising in the ordinary course of business, including litigation, claims and assessments that have been asserted against acquired businesses, which we have assumed. Although we maintain insurance policies, these policies may not be adequate to protect us from all material judgments and expenses related to potential future claims and these levels of insurance may not be available in the future at economical prices or at all. A significant judgment against us, arising out of any of our current or future legal proceedings and litigation, could have a material adverse effect on our business, financial condition, results of operations and future prospects. Intense competition in the industries in which our businesses operate could limit our ability to attract and retain customers. The market for defense applications is highly competitive.We expect that the DoD’s increased use of commercial off-the-shelf products and components in military equipment will continue to encourage new competitors to enter the market. We also expect that competition for original equipment manufacturing business will increase due to the continued emergence of merchant suppliers. Additionally, some of our competitors are larger than we are and have more financial and other resources than we have. Our level of debt and our ability to make payments on or service our indebtedness may adversely affect our financial and operating activities or ability to incur additional debt. Commencing with our January 1, 2009 acquisition of 3Si Holdings, Inc., we assumed certain amounts of indebtedness associated with the business operations acquired.Subsequently, we incurred additional debt with high interest rates that have strapped the Company financially.At September 30, 2012, we had approximately $11.2 million in aggregate principal amount of outstanding debt related to continuing operations. In addition, at September 30, 2012, we had approximately $369,000 of indebtedness to shareholder under a revolving credit facility with our Chairman and Chief Executive Officer.This amount is reported on the balance sheet net of unamortized discount of $183,816. In October 2012, we sold substantially all of the assets of Bulova Technologies Ordnance Systems LLC, and used the proceeds to substantially reduce our indebtedness.In the future, we may need to increase our borrowings, subject to limitations imposed on us by our debt agreements. Further discussion concerning the sale of these assets and any remaining scheduled maturities of our outstanding debt, is included in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources. Our ability to make scheduled payments of principal and interest on our indebtedness and to refinance our existing debt, including the scheduled maturities of our outstanding debt, depends on our future financial performance as well as our ability to access the capital markets, and the relative attractiveness of available financing terms. We do not have complete control over our future financial performance because it is subject to economic, political, financial (including credit market conditions), competitive, regulatory and other factors affecting the defense industry, as well as commercial industries in which we operate. It is possible that in the future our business may not generate sufficient cash flow from operations to allow us to service our debt and make necessary capital expenditures. If this situation occurs, we may have to reduce costs and expenses, sell assets, restructure debt or obtain additional equity capital. We may not be able to do so in a timely manner or upon acceptable terms in accordance with the restrictions contained in our debt agreements. 5 Our level of indebtedness has important consequences to us. These consequences may include: ● requiring a substantial portion of our net cash flow from operations to be used to pay interest and principal on our debt and therefore be unavailable for other purposes, including acquisitions, capital expenditures, paying dividends to our shareholders, repurchasing shares of our common stock, research and development and other investments; ● limiting our ability to obtain additional financing for acquisitions, working capital, investments or other expenditures, which, in each case, may limit our ability to carry out our acquisition strategy; ● increasing interest expenses due to higher interest rates on our borrowings that have variable interest rates; ● heightening our vulnerability to downturns in our business or in the general economy and restricting us from making acquisitions, introducing new technologies and products or exploiting business opportunities; and ● impacting debt covenants that limit our ability to borrow additional funds, dispose of assets, or repurchase shares of our common stock. Failure to comply with such covenants could result in an event of default which, if not cured or waived, could result in the acceleration of our outstanding indebtedness. Environmental laws and regulations may subject us to significant liability. Our operations are subject to various U.S. federal, state and local laws and regulations relating to the discharge, storage, treatment, handling, disposal and remediation of certain materials, substances and wastes used in our operations. New laws and regulations, stricter enforcement of existing laws and regulations, the discovery of previously unknown contamination or the imposition of new clean-up requirements may require us to incur a significant amount of additional costs in the future and could decrease the amount of free cash flow available to us for other purposes, including capital expenditures, research and development and other investments and could have a material adverse effect on our business, financial condition, results of operations and future prospects. Termination of our backlog of orders could negatively impact our results of operations and cash flows. We currently have a backlog of orders, primarily under contracts with the U.S. Government.As described above, the U.S. Government may unilaterally modify or terminate its contracts. Accordingly, most of our backlog could be modified or terminated by the U.S. Government, which would negatively impact our results of operations and cash flows. Global economic recession, continued tightening of credit markets, and U.S. Government intervention in financial and other industries may adversely affect our results. Domestic and foreign economies and equity and fixed income markets have recently experienced significant declines, and severely diminished liquidity and credit availability. These economic conditions are currently negatively impacting, and could continue to adversely affect, our sales to the commercial markets in which we operate, including our contract manufacturing business. Additionally, while we are unable to predict the impact and outcome of these economic events and the U.S. Government’s intervention to shore up financial and other industries, these events could also negatively affect future U.S. defense budgets and spending and, consequently, our financial condition, results of operations and cash flows. Item 1B. Unresolved Staff Comments None. Item2. Property At September 30, 2012 the Company operated corporate and administrative offices in a leased facility in Tampa, Florida, approximating 5,000 square feet.The Company also leases on a month to month basis, an office in Frankfurt Germany to facilitate its European program. At September 30, 2012, our principal government manufacturing business was located on 261 acres owned by the Company in Mayo, Florida, where we operated a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators.There are more than 38 buildings on the property consisting of warehouses, storage, and manufacturing facilities.This property was sold in October 2012. Item3. Legal Proceedings From time to time the Company may be a party to litigation matters involving claims against the Company. Management believes that there are no current matters that would have a material effect on the Company’s financial position or results of operations. Item4. Mine Safety Disclosures Not applicable. 6 PART II Item5. Market for Registrant’s Common Equity and Related Stockholder Matters Our Common Stock is tradedon the “OTCQB” operated by the OTC Markets Group, Inc., under the trading symbol “BLVT”.The range of closing bid prices shown below is as reported by these markets. The quotations shown reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Quarter Ending High Low December 31, 2010 $ $ March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 $ $ March 31, 2012 June 30, 2012 September 30, 2012 The closing bid price of our Common Stock on December 13, 2012, was $.0002 As ofDecember 13, 2012, there were approximately 2,500 shareholders of record of our Common Stock, not including those persons who hold their shares in “street name”. We have not paid any dividends on our Common Stock since our inception. We do not foresee that we will have the ability to pay a dividend on our Common Stock in the fiscal year ended September 30, 2013. Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements. Overview: Starting January 1, 2009, Bulova Technologies Group, Inc. has operated in two business segments. The Government Contracting segment is focused on the production and procurement of military articles for the US. Government and other Allied Governments throughout the world, and is accounted for through two of the Company’s wholly owned subsidiaries, Bulova Technologies Ordnance Systems LLC., and Bulova Technologies (Europe) LLC, The Contract Manufacturing segment produced cable assemblies, circuit boards as well as complete systems, and is accounted for through BT Manufacturing Company, LLC, another of its wholly owned subsidiaries. In June of 2010, because of continuing losses in our contract manufacturing business segment, the Company announced management’s decision to market BT Manufacturing Company LLC for sale. During the quarter ended March 31, 2011, the Company accomplished this disposition.For reporting purposes, the Company has identified the assets and liabilities of BT Manufacturing Company LLC as pertaining to discontinued operations and has segregated its operating results and presented them separately as a discontinued operation for all periods.With the Company’s disposal of BT Manufacturing Company LLC, the Company is no longer operating more than one business segment as all efforts of the Company are now focused on Department of Defense contracting. Application of critical accounting policies: Management’s Discussion and Analysis of our Financial Condition and Results of Operations is based on the Company’s unaudited Consolidated Financial Statements, which have been prepared in accordance with U.S. generally accepted accounting principles (GAAP). The preparation of financial statements in accordance with GAAP requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities and corresponding disclosures at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we continue to evaluate our estimates which in large part are based on historical experience and on various assumptions that we believe to be reasonable under the circumstances. The results of these estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily available from other sources. Actual results may differ from these estimates under different assumptions or conditions. 7 Results of operations : Discontinued Operations For the year ended September 30, 2012 compared to the year ended September 30, 2011. The results of operations of BT Manufacturing Company LLC reported as discontinued operations reflect a loss of $91,347 for the year ended September 30, 2012 as compared to a gain of $486,416 for the year ended September 30, 2011.The loss for the year ended September 30, 2012 is the accrual of interest on the note that the Company is negotiating to resolve, as there is no activity remaining relative to this disposed segment.The reason for the gain reported in the year ended September 30, 2011, after the discontinuance was primarily a result of over estimating the amount of loss to be incurred.The only items remaining to be resolved are the ultimate resolution of a small amount of payables and the debt the Company did not get resolved with the disposition.The Company resolved the remaining debt subsequent to the balance sheet date as reported in subsequent events. Continuing Operations Revenue for continuing operations for the year ended September 30, 2012 of $3,142,062 is a decrease of $1,761,230 when compared to the revenue for the year ended September 30, 2011 of $4,903,292. Cost of revenues for continuing operations for the year ended September 30, 2012 of $2,290,051 is a decrease of $846,338 when compared to the cost of revenues for the year ended September 30, 2011 of $3,136,389. Gross profit for continuing operations for the year ended September 30, 2012 of $852,011 is a decrease of $914,892 when compared to the gross profit for the year ended September 30, 2011 of $1,766,903. Selling and administrative expenses for continuing operations for the year ended September 30, 2012 of $3,613,979 is a decrease of $1,861,878 when compared to selling and administrative expense for the year ended September 30, 2011 of $5,475,857. Stock based compensation for continuing operations for the year ended September 30, 2012 of $2,265,939 is a decrease of $754,116 when compared to stock based compensation for the year ended September 30, 2011 of $3,020,055. Depreciation and amortization expense for continuing operations for the year ended September 30, 2012 of $1,807,865 is a decrease of $334,066 when compared to depreciation and amortization expense for the year ended September 30, 2011 of $2,141,931. Interest expense for continuing operations for the year ended September 30, 2012 of $944,561 is a decrease of $67,602 when comnpared to interest expense for the year ended September 30, 2011 of $1,012,163. Other income (expenses) for the year ended September 30, 2012 of ($1,231,488) is a decrease of $2,505,223when compared to other income for the year ended September 30, 2011 of $1,273,735.For the year ended September 30, 2012, the net expense recognized by the Company includes $525,000 of other income resulting from certain contract settlements negotiated during the year, offset by losses from worthless investments recognized in the amount of $1,791,855.The amount of other income for the year ended September 30, 2011 is primarily the result of a dispute settlement in favor of the Company in the amount of $1,272,545. The Company’s net loss from continuing operations for the year ended September 30, 2012 of $9,011,821 is an increase of $402,453 when compared to the net loss from continuing operations for the year ended September 30, 2011 of $8,609,368. Liquidity and capital resources: As of September 30, 2012, the Company’s sources of liquidity were new debt and loans from shareholders. As of September 30, 2012, we had $29,034 in cash and cash equivalents. Cash flows used in operating activities was $2,473,052 for the year ended September 30, 2012, and was all used by continuing operations. Cash flows used in investing activities was $89,725 for the year ended September 30, 2012, and was all used by continuing operations. Cash flows from financing activities were $2,422,312 for the year ended September 30, 2012, and was all provided by continuing operations.Cash flows provided by continuing operations consisted primarily of new debt in the amount of $2,625,000. 8 The sale on October 24, 2012, of substantially all of the assets of Bulova Technologies Ordnance Systems LLC, which represent substantially all of the assets of the consolidated Company, served to eliminate most of the debt of the Company, which significantly improved the Company’s ability to cover its operating and capital expenses, as well as make any remaining required debt service payments.The consummation of this transaction allows the Company to focus its energies in the pursuit and completion of higher margin, less capital intensive and labor intensive contracts, and to relieve the Company of burdensome high interest debt, and to provide working capital to ensure future growth. The Company‘s business may not generate cash flows at sufficient levels, and it is possible that currently anticipated contract awards may not be achieved.If we are unable to generate sufficient cash flow from operations, we may be required to reduce costs and expenses, sell assets, reduce capital expenditures, refinance all or a portion of our existing debt as well as our operating needs, or obtain additional financing and we may not be able to do so on a timely basis, on satisfactory terms, or at all. Our ability to make scheduled principal payments on the small amount of debt remaining after the sale, or to pay interest on or to refinance our remaining indebtedness depends on our future performance and financial results, which, to a certain extent, are subject to general conditions in or affecting the U.S.defense industry and to general economic, political, financial, competitive, legislative and regulatory factors beyond our control. While the Company believes that the sale of the assets of Bulova Technologies Ordnance Systems LLC, the resultant liquidation of debt at the closing, and the anticipated revenues resulting from additional contract awards accompanied by its efforts will be sufficient to bring profitability and a positive cash flow to the Company, it is uncertain that these results can be achieved. Accordingly, the Company will, in all likelihood, need to raise additional capital to operate. There can be no assurance that such capital will be available when needed, or that it will be available on satisfactory terms. There are no off-balance sheet arrangements. Our ability to utilize net operating loss carry forwards may be limited As of September 30, 2012, the Company had net operating loss carry forwards (NOLs) of approximately 24 million for federal income tax purposes that will begin to expire between the years of 2020 and 2032. These NOLs may be used to offset future taxable income, to the extent we generate any taxable income, and thereby reduce or eliminate our future federal income taxes otherwise payable. Section 382 of the Internal Revenue Code imposes limitations on a corporation's ability to utilize NOLs if it experiences an ownership change as defined in Section 382.In general terms, an ownership change may result from transactions increasing the ownership of certain stockholders in the stock of a corporation by more than 50 percent over a three-year period. In the event that an ownership change has occurred, or were to occur, utilization of our NOLs would be subject to an annual limitation under Section 382 determined by multiplying the value of our stock at the time of the ownership change by the applicable long-term tax-exempt rate as defined in the Internal Revenue Code. Any unused annual limitation may be carried over to later years.We may be found to have experienced an ownership change under Section 382 as a result of events in the past or the issuance of shares of common stock upon a conversion of notes, or a combination thereof.If so, the use of our NOLs, or a portion thereof, against our future taxable income may be subject to an annual limitation under Section 382, which may result in expiration of a portion of our NOLs before utilization. 9 Item8. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 11 Consolidated Balance Sheets as of September 30, 2012 and 2011 12 Consolidated Statements of Operations for the Years Ended September 30, 2012 and 2011 13 Consolidated Statements of Cash Flows for the Years Ended September 30, 2012 and 2011 14 Consolidated Statement of Changes in Stockholders’ Equity for the Years Ended September 30, 2012 and 2011 16 Notes to Consolidated Financial Statements 17 10 Drake & Klein CPAs 2451 McMullen Booth Rd., Suite 210 Clearwater, FL33759 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Bulova Technologies Group, Inc. We have audited the accompanying consolidated balance sheets of Bulova Technologies Group, Inc. and subsidiaries as of September 30, 2012 and 2011, and the related consolidated statements of operations, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Bulova Technologies Group, Inc. and subsidiaries as of September 30, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Drake & Klein CPAs /s/ Drake & Klein CPAs Clearwater, Florida December 27, 2012 11 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, ASSETS Cash and cash equivalents $ $ Accounts receivable Contract claim receivable - - Inventory Other current assets Current assets from discontinued operations - - Total Current Assets Property, plant and equipment Investments - Other assets Non-current assets from discontinued operations - - $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Accounts payable $ $ Accrued expenses Advance payments and billings in excess of cost Current portion of long term debt Current liabilities from discontinued operations Total current liabilities Shareholder loans and accrued interest Long term debt, net of current portion Commitments and contingencies - - Shareholders’ deficit Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 2,000,000,000 and -0- issued and outstanding at September 30, 2012 and 2011 - Common stock, $.001 par; authorized 5,000,000,000 shares, 1,658,327,831 and 438,138,975 issued and outstanding at September 30, 2012 and 2011 Additional paid in Capital in excess of par Retained earnings (deficit) $ $ See accompanying notes to consolidated financial statements. 12 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended September 30, Revenues $ $ Cost of revenues Gross profit Selling and administrative expenses Stock based compensation Depreciation and amortization expense Interest expense Total expenses Loss from operations ) ) Other income (expense) Other income (expense) ) Loss from continuing operations before income taxes ) ) Income tax expense - - Loss from continuing operations ) ) Gain (loss) from discontinued operations, net of tax ) Net loss $ ) $ ) Basic and diluted net loss per common share Loss from continuing operations $ ) $ ) Loss from discontinued operations ) ) Net loss $ ) $ ) Weighted average common shares, basic and diluted See notes to consolidated financial statements. 13 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, Cash flows from operating activities: Net loss $ $ (Gain) loss from discontinued operations Loss from continuing operations Adjustments to reconcile loss from continuing operations to net cash flows from operating activities: Depreciation and amortization Loss recognized on investments - Loss on disposal of assets - Stock based compensation Changes in operating assets and liabilities Accounts receivable Inventory Prepaid expenses and other assets Accounts payable and accrued expenses Advance payments and billings in excess of costs Net cash flows from operating activities – continuing operations Net cash flows from operating activities – discontinued operations - Net cash flows from operating activities Cash flows from investing activities: Investments in multiple companies - Purchase of property and equipment Net cash flows from investing activities – continuing operations Net cash flows from investing activities – discontinued operations - - Net cash flows from investing activities Cash flows from financing activities Shareholder advances - Repayment of Shareholder loans Increases in long term debt Repayments of long term debt Proceeds from sale of stock - Net cash flows from financing activities – continuing operations Net cash flows from financing activities – discontinued operations - - Net cash flows from financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Cash paid for interest $ $ Cash paid for taxes $ - $ - 14 Supplemental schedule of non-cash financing and investing activities: Supplemental schedule of non-cash financing and investing activities: · October 2011, the Company issued 8,896,394 common shares issued as conversion of debt · October 2011, the Company issued 500,000 common shares for services · November 2011, the Company issued 10,268,342 common shares to various individuals · November 2011, the Company issued 5,352,941 common shares as conversion of debt · December 2011, the Company issued 12,831,591 common shares as conversion of debt · December 2011, the Company issued 90,000,000 common shares and authorized the issuance of an additional 60,000,000 shares as conversion of related party debt 50,000,000 of which were issued in the first quarter of 2012 · January 2012, the Company issued 151,500,000 common shares for services · February 2012 , the Company issued 750,000 common shares for services · February 2012, the Company issued 95,000,000 common shares in association with new debt · February 2012, the Company issued 2,400,000 common shares as conversion of debt · March 2012, the Company issued 3,142,857 common shares as conversion of debt · April 2012, the Company issued 3,461,538 common shares as conversion of debt · April 2012, the Company issued 20,000,000 common shares for services · May 2012, the Company issued 25,412,821 common shares for services · May 2012, the Company issued 6,360,000 common shares as conversion of debt · May 2012, the Company issued 35,000,000 common shares in association with new debt · June 2012, the Company issued 75,000,000 common shares in association with new debt · June 2012, the Company issued 14,084,507 common shares as conversion of debt · June 2012, the Company issued 30,878,777 common shares for services · June 2012, the Company issued 21,830,956 common shares as conversion of debt · July 2012, the Company issued 168,289,206common shares in association with new debt · August 2012, the Company issued 18,380,744 common shares as interest payment on debt · August 2012, the Company issued 193,846,154 common shares in association with new debt · September 2012, the Company issued 177,002,028 common shares in association with new debt See notes to consolidated financial statements. 15 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY Preferred Stock Common Stock Number of Shares Amount Number of Shares Amount Additional Paid in Capital Accumulated (deficit) Total Balances, September 30, 2010 - $ - $ $ $ ) $ ) Issuance of shares for services Issuance of shares associated with related party debt Issuance of shares from sales Issuance of warrants and convertible debt Issuance of shares for services Issuance of shares in satisfaction of debt Issuance of shares from sales Issuance of warrants and convertible debt Issuance of shares associated with related party debt Issuance of shares for services Issuance of shares to securitize debt Issuance of shares associated with new debt Issuance of warrants and convertible debt Issuance of shares associated with related party debt Issuance of shares in satisfaction of debt Issuance of warrants and convertible debt Net loss for the year ended September 30, 2011 ) ) Balances September 30, 2011 - - ) ) Issuance of shares for services Issuance of shares without consideration in completion of a prior year transaction ) Issuance of shares in satisfaction of debt 975,100 Issuance of convertible debt Issuance of shares associated with new debt Issuance of common stock warrants Cancellation of previously authorized shares not issued ) Net loss for the year ended September 30. 2012 ) ) Balances, September 30, 2012 $ ) $ ) See notes to consolidated financial statements. 16 1. Description of business: Bulova Technologies Group, Inc. ("BLVT" or the "Company") was originally incorporated in Wyoming in 1979 as “Tyrex Oil Company”.During 2007, the Company divested itself of all assets and previous operations.During 2008, the Company filed for domestication to the State of Florida, and changed its name to Bulova Technologies Group, Inc. and changed its fiscal year from June 30 to September 30.On January 1, 2009 the Company acquired the stock of 3Si Holdings, Inc. (“3Si”) a private company that was under common control and began operations in Florida. The Company operates as a government contractor in the United States. Headquarter facilities are in Clearwater and Brandon, Florida and its operating facilities are located in Mayo, Florida. 2.Principles of consolidation and basis of presentation: These consolidated financial statements include the assets and liabilities of Bulova Technologies Group, Inc. and its subsidiaries as of September 30, 2012 and 2011.All material intercompany transactions have been eliminated. On January 1, 2009, the Company acquired the stock of 3Si Holdings, Inc. (“3Si”) a privately held Florida corporation controlled by the majority stockholder of the Company in exchange for 40,000,000 shares of its common stock.The assets and operations of 3Si have been accounted for in three operating subsidiaries, BT Manufacturing Company LLC, Bulova Technologies Ordnance Systems LLC, and Bulova Technologies (Europe) LLC (formerly Bulova Technologies Combat Systems LLC). BT Manufacturing Company LLC – prior to discontinuance, its operations were located in Melbourne, Florida, in a 35,000 square foot facility where it assembled a wide range of printed circuit boards, including single sided through 14 layers, through-hole, surface mount and mixed.It manufactured cable assemblies and complete systems and offered value-add services such as direct-ship to end customers, depot repair and design assistance.In June 2010, the Company determined to dispose of BT Manufacturing Company LLC, and as such has accounted for this business segment as a discontinued operation.Final settlement and disposition of this segment was accomplished during the quarter ended March 31, 2011. Bulova Technologies Ordnance Systems LLC. – located on 261 acres in Mayo, Florida is a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators.Bulova Technologies Ordnance Systems LLC is registered with the United States Department of State Directorate of Defense Trade Controls (DDTC).It produces a variety of pyrotechnic devices, ammunition and other energetic materials for the U. S. Government and other allied governments throughout the world.In October 2012, the Company sold substantially all of the assets of this subsidiary to an unrelated party Bulova Technologies (Europe) LLC– located in the Company’s corporate headquarters in Tampa, Florida, this subsidiary was originally formed to administer an acquisition contract that Bulova Technologies Ordnance Systems LLC was awarded from the U.S. Department of Defense in January 2009.The Company has since changed the name to Bulova Technologies (Europe) LLC.Together with its European partner, Tri Gas & Oil, S.A., it has developed a Mortar Exchange program to serve the needs of NATO member and allied countries.It leases an office space in Frankfurt, Germany to facilitate this program. In the opinion of management, the accompanying consolidated financial statements contain all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position as of September 30, 2012 and 2011, and the results of operations and cash flows for the years ended September 30, 2012 and 2011. Subsequent Events The Company has evaluated subsequent events through December 20, 2012 to assess the need for potential recognition or disclosure in this report.Based upon this evaluation, management determined that all subsequent events that require recognition in the financial statements have been included. Business Segments Commencing with the Company’s acquisition of 3Si Holdings, Inc. in January of 2009, the Company operated in two business segments, government contracting and contract manufacturing.With the Company’s disposal of BT Manufacturing Company LLC, the Company is no longer operating more than one business segment as all efforts of the Company are now focused on Department of Defense contracting. Use of Estimates The preparation of the Company's financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. Actual results could differ from those estimates. 17 Financial Instruments The carrying amounts of cash, receivables and current liabilities approximated fair value due to the short-term maturity of the instruments.Debt obligations were carried at cost, which approximated fair value due to the prevailing market rate for similar instruments. Fair Value Measurement All financial and nonfinancial assets and liabilities were recognized or disclosed at fair value in the financial statements.This value was evaluated on a recurring basis (at least annually).Generally accepted accounting principles in the United States define fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on a measurement date. The accounting principles also established a fair value hierarchy which required an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.Three levels of inputs were used to measure fair value. Level 1: Quotes market prices in active markets for identical assets or liabilities. Level 2: Observable market based inputs or unobservable inputs that were corroborated by market data. Level 3: Unobservable inputs that were not corroborated by market data. Cash and Cash Equivalents For purposes of the statements of cash flows, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. The Company maintains its cash deposits in major financial institutions in the United States. At times deposits within a bank may exceed the amount of insurance provided on such deposits. Generally, these deposits are redeemed upon demand and, therefore, are considered by management to bear minimal risk. Accounts receivable Accounts receivable represent amounts due from customers in the ordinary course of business from sales activities in each of the Company’s business segments.The Company considers accounts more than 90days old to be past due. The Company uses the allowance method for recognizing bad debts. When an account is deemed uncollectible, it is written off against the allowance. The Company generally does not require collateral for its accounts receivable.The Company considers all accounts receivable to be collectable and consequently has provided no allowance for doubtful accounts. The majority of the Company’s revenues and accounts receivable pertain to contracts with the US Government. Inventory Inventory is stated at the lower of cost (first-in, first-out) or market.Market was generally considered to be net realizable value.Inventory consisted of materials used to manufacture the Company’s products work in process and finished goods ready for sale. 18 The breakdown of inventory at September 30, 2012 and 2011 is as follows: September 30, September 30, Finished goods $
